DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-12, 14-21, 48-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1,
"a tangible, non-transitory computer readable storage medium encoded with one or more computer executable instructions: and a computer processor which executes the instructions and thereby causes the processor to:
measure values of at least one biological para meter of at least one region of interest of a subject from a volumetric functional image of the subject using a tracer generated by a functional imager and registered with an anatomical image of the subject generated by an anatomical imager, wherein the at least one biological parameter includes at least one radio-sensitivity parameter and a proliferation of a tumor in at least one region of interest;
determine one or more desired therapies using the values of the at least one biological parameter and a pathology model"

Claim 12,
"measuring values of at least one biological parameter of at least one region of interest of a subject from a volumetric functional image with a tracer of the subject generated with a functional imager and registered with a volumetric anatomical image of the subject generated by an anatomical imager, wherein the at least one biological parameter includes at least one radio-sensitivity and a value indicative of proliferation of a tumor in the at least one region of interest;
receiving at least one target value corresponding to the at least one biological parameter-and-a pathology-model, wherein the at least one target value is a value of the at least one biological parameter for the tumor to be substantially inactive;
 and
determining one or more desired therapies by iteratively applying previously stored biological parameters measured at different times and the values of the at least one biological parameter to a pathology model until the values of the at least one biological parameter approximate the at least one target value of the at least one biological parameter”

However, the above functions are identified as specialized functions that require specialized algorithms or programming. Therefore, means for performing a specialized function = [computer/component + algorithm described in the supporting disclosure for performing the entire claimed function].
The "structure" in this case is the "processor" plus the algorithm that the hardware uses to perform the function. Because an algorithm is required to be disclosed for specialized functions, a generic reference to hardware alone, such a general purpose computer, or hardware with unidentified "software" is not sufficient support for specialized functions.
Special programming is typically described as the algorithm by which the computer operates. A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. It must be considered whether the interconnection and functional relationship between elements is disclosed and, if not, whether it would be evident to those of ordinary skill in the art. For example, an algorithm, flow chart or block diagram often suffices to show the relationships between elements, particularly functional or program elements. In the present case, the above claim limitations recite a function accomplished by programming. It is not seen in the specification where applicant has shown how these functions are achieved, for example, the specification does not provide a sufficient explanation of how a claimed function is achieved such as specific algorithms for the claimed "hardware processor" that would enable it to provide for the above functions.
Thus, one of ordinary skill in the art would not have the necessary details or proper means to configure the device as claimed, and/or know how to configure the device as claimed. Thus, support is not found for what is required for the actual configuration of the processor to allow it to perform the above functions and thus the scope of the claim is unknown. The disclosure must identify the way the inventor performs the function, whether or not a skilled artisan might otherwise be able to glean another way from other sources or his or her own understanding. The reason that disclosure of the specific algorithm is required is precisely because various ways might exist to perform the function.

Claims 3-5, 7-11, 14-21, 48-51 are rejected for the same reasons because they depend on claims 1, 12.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793